The trial of this cause and" the determination as to the ownership of a fund of about $20,000 in the hands of the State Comptroller have been delayed for years. A mistrial was granted because the attorney for appellant failed to keep his agreement following a request by the court to present some eighty-four exhibits to the attorneys for other parties for examination. It was the desire of the court that the exhibits should be offered en masse and objections taken in a like manner in order to expedite the trial. No adequate explanation for the failure is given. Costs were properly assessed against his client. Order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffeman, Schenck and Foster, JJ.